DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/22 has been entered.

Claim Status
3.  The amendment, filed 07/14/22, has been entered.  Claims 1, 3-4, 13, 19, and 21-27 are pending and under examination. Claims 2, 5-12, 14-18, and 20 are cancelled. Claims 24-27 are newly added. Claim 1 is amended.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 04/18/22:
The rejection of claims 1, 3-6, 13, 18-19, and 21-22 under 35 U.S.C. 103 as being unpatentable over Kozaki et al. 1985 (FEMS Microbiology Letters 27: 149-154) in view of Yang et al. 2011 (Journal of Chromatography A 1218: 8813-8825); Chen et al. 2010 (Journal of Chromatography A, 1217: 216-224); and Cossins et al. 2015 (US 2015/0247139), found on page 4 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.

The rejection of 1, 3-6, 13, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tjaberg 1973 (Acta path. Microbial. Scand. Section B 81(2): 187-190) in view of Yang 2011 (Journal of Chromatography A 1218: 8813-8825); Chen 2010 (Journal of Chromatography A, 1217: 216-224); and Tjaberg 1973 (Acta path. Microbial. Scand. Section B 81(2): 187-190), found on page 12 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.



Allowable Subject Matter
5.  Claims 1, 3-4, 13, 19, and 21-27 are allowed.

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
July 22, 2022